The Honorable Bob McGinnis State Representative Route 3, Box 197 Marianna, Arkansas  72360
Dear Representative McGinnis:
This is in response to your opinion request wherein you posed the following inquiry:
    Would Amendment 33 to the Arkansas Constitution prohibit the Arkansas Legislature from vesting in the State Board of Higher Education the authority to terminate the degree programs currently offered at institutions of higher learning throughout the State.
For the following reasons, it is the opinion of this office that the answer to your question is yes.
Amendment 33 to the Arkansas Constitution provides with respect to Boards and Commissions of State institutions in pertinent part as follows:
      Abolition or Transfer of powers of board or commission — Restrictions.  — The board or commission of any institution, governed by this amendment, shall not be abolished nor shall the powers vested in any such board or commission be transferred unless the institution is abolished or consolidated with some other State institution.  In the event of abolition or consolidation, the new board or commission shall consist of a membership of five, seven, or ten.
Ark. Code Ann., Amendment 33, 2, Constitutions at 419.
In your opinion request, you have noted that during the 1987 legislative session Senate Bill 628 would have authorized the State Board of Higher Education to terminate existing degree programs based upon the application of specified criteria.  The stated purpose of the legislation was to increase the quality of programs offered at various institutions throughout the State by eliminating duplicate programs.
It is the opinion of this office that the power to grant degrees is the life-blood of an institution of higher learning. Certainly, no function could be more vital to the continued existence of such an institution.  it is the single most important reason students are attracted to a particular school.  It is clearly a power vested in the board or commission of an institution of higher learning contemplated by Amendment 33. Therefore, it is the opinion of this office that any legislative action that would divest an institution of higher learning of its existing power to offer degree programs would violate Amendment 33
to the Arkansas Constitution.
Legislative action to authorize the State Board of Higher Education to prospectively evaluate the creation of new degree programs would not offend the provisions of Amendment 33, however. Moreover, Amendment 33 would in no way curtail the General Assembly's inherent power to establish appropriation levels at the various institutions of higher learning and thereby affect each institution's degree offerings.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Randy McNair.